DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22, 24 objected to because of the following informalities:  
Re claim 22, it is recommended the third to last paragraph be amended: "a detector configured… on said photovoltaic cell;" and the last paragraph be amended: "said method comprising the selection of [[a]] the gain medium such that it amplifies a beam passing through it…" in order to consistently refer to previously introduced elements and avoid potential antecedent basis issues. Other similar amendments resolving the noted issues may also be appropriate. Note Applicant may also wish to consider whether in the last paragraph it may be more appropriate to refer to "the optical beam of laser light" previously introduced instead of "a beam" if the recitation would be accurate. 
Re claim 24, it is recommended the first paragraph be amended: "…wherein when said controller on receiving [[a]] the control input signal from said detector indicating [[the]] an occurrence of a safety risk in said system" and the last paragraph amended: "…such that [[a]] the small signal gain of the gain medium is changed" or similar to ensure consistent reference to previously introduced elements and avoid potential antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-27, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 26, (and claims dependent thereon), the scope of the claim is indefinite since there is insufficient antecedent basis for "said measurement of the power received" which is not introduced in claim 22. It is not apparent if claim 26 was intended to instead depend on claim 25 which introduces the measurement. It is recommended the claim be amended to correct dependency of the claim or properly introduce all elements as appropriate, and for purposes of examination claim 26 will be interpreted as dependent on claim 25. Additionally, it is also recommended Applicant consider providing recitation to more explicitly introduce "wherein said controller is disposed in said transmitter" since it was not previously introduced that the controller is located in the transmitter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US2010/0012819) in view of Daiber (US6724790), further in view of Alpert (US2009/0103925).
Re Claim 22, Graham teaches: A method of improving safety in a laser-based system for wireless power transmission (see Figs. 2, 3) from a transmitter (transmitter assembly <20>) to at least one power receiving apparatus (optical-to-electric converter <50>), said system comprising: 
a laser generating source/optical resonator (light source <26>, see [0040-0041], Figs. 2-3 regarding laser generating light source <26> converting electricity to light to emit beam <90>) configured to emit an optical beam of laser light from said laser generating source/optical resonator; 

an optical beam steering apparatus (mirror <42>, tilt mechanism <44>, see [0042], Figs. 2-3 regarding means for aiming direction of beam <90>) positioned in the path of said optical beam of light emitted from said laser generating source/optical resonator, said optical beam steering apparatus configured to direct said optical beam in at least one of a plurality of directions; 
a photovoltaic cell (photodiodes <54>, see [0057], Figs. 2-3 regarding optical to electrical conversion for load) disposed within said at least one power receiving apparatus, said power receiving apparatus configured to convert said optical beam into electrical power; 
a detector (current and voltage circuit <62>, CPU <52>, see [0058], [0072-0073], [0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received by the optical-to-electric power converter due to laser) configured to provide a signal indicative of the extent of impingement of said optical beam on said optical-to-electrical power converter/photovoltaic cell; and 
a controller (CPU <22>, see [0046], [0072-0076], Figs. 2-3 regarding CPU receiving indication signal of power/light received by the converter <50> from detectors) configured to receive a control input signal at least from said detector. See Graham: [0040-0046], [0051-0054], [0057-0058], [0069], [0072-0088], Figs. 1-3, 5A-C. Note also that similar laser wireless power transmission systems with detectors for safety are also disclosed by Nakano (US2016/0049831) and Hyde (US2010/0079010) for example.
Although Graham discloses examples of types of laser sources (see Graham: [0041]), Graham does not provide specific details of their construction, though one of ordinary skill would be familiar with what appears to be well-known and standard laser constructions (see for example previously cited RP Photonics references regarding laser resonators and gain media). Construction of lasers in the manner recited are well known in the art, as exemplified by Daiber, which teaches it is known for laser to be constructed to comprise an optical resonator having end reflectors, at least one of said end reflectors enabling a portion of a beam impinging on it to pass through it (optical cavity formed between reflecting surface <14>, and partially-reflective surface <18>; see Daiber: 3:1-42, Fig. 1 regarding basic laser cavity construction with gain medium between reflecting surface and partially-reflecting surface where the laser is output) and a gain medium (gain medium <12>) disposed within said optical resonator (see Daiber: Figs. 1, 6), such that said gain medium is configured to amplify light passing through it, said at least one end reflector being configured to emit an optical beam of laser light from said optical resonator; a driver configured to supply power to said gain medium, and enabling control of the small signal gain of said gain medium (see Daiber: 3:1-42, 9:55-67, Figs. 1, 6 regarding operation of laser cavity to produce laser by driving gain medium with current for control of laser emission; see also RP Photonics references cited regarding common knowledge regarding laser resonators). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement or substitute the laser light source of Graham with a known equivalent laser emitting device such as that taught by Daiber for purposes of providing equivalent means for producing laser emission for user's intended 
Graham in view of Daiber would further teach the method comprising the selection of a/the gain medium such that it amplifies the laser beam at the desired laser frequency/wavelength (see Daiber: 3:1-42, 8:45-9:17, Figs. 1, 6 regarding basic function of gain media of laser used to produce laser of desired wavelength/frequency, i.e. it would be selected such that it would be compatible with the desired laser wavelength/frequency; see also previously cited RP Photonics-Gain Media regarding basic functions of a laser gain medium). Graham further teaches the wavelength of the laser source used for the laser power transmission system may be greater than 1400nm which overlaps with the recited range of 6940cm-1 (approximately 1441nm) to 8130cm-1 (approximately 1230nm). Additionally, Alpert further teaches it is known for laser wireless power transmission systems to use laser frequencies, and corresponding gain medium, with wavelengths in the range of 700-2500nm (see Alpert: [0093-0100], Fig. 1), i.e. encompassing the recited frequency/wavelength range. It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the laser transmission system of Graham in view of Daiber, further incorporating teachings of Alpert, to have laser frequency/wavelength and corresponding gain medium selected to be in the recited range for purposes of designing the laser system to have wavelengths optimal for user's particular application/environment of the system such as for eye safety or reducing atmospheric scattering (see Alpert: [0094-0097]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 
Re claim 23, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 22, wherein said controller is adapted to detect the presence of a surface of an optically transparent organic material in the beam between said optical beam steering apparatus and said at least one power receiving apparatus, by detecting a change in the level of transmission of the optical wireless power transmission to said at least one power receiving apparatus (see Graham: [0058], [0072-0073], [0076], Figs. 2-3 regarding detection and signaling indicative of amount of power or light received by the optical-to-electric power converter and losses due people/objects in the system environment; note it is understood from Applicant's corresponding PGPUB, US2019/0132056: [0035], [0066], that ability to detect transparent organic materials is inherent to the laser being at the recited frequency range of claim 1 and thus inherent to the system of Graham in view of Daiber, further in view of Alpert; alternatively, the claims only recite adaption to detecting optically transparent organic material without any further limitation of structure/operation/arrangement beyond detecting change in level of transmission and thus would only recite non-limiting intended use of the system).
Re claim 24, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 22, wherein when said controller, on receiving a/the control input signal from said detector indicating the/an occurrence of a safety risk in said system, causes at least one of: (i) changing a pose of said beam steering apparatus; and changing the power supplied 
Re Claim 25, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 24, wherein said indication of a safety risk in said system is determined from a measurement of the power received by said power receiving apparatus when said detector signals that said beam is impinging on said photovoltaic cell (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication from communication of measured amount of power received in receiver <50> during laser transmission).
Re Claim 26, as best understood, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 22, wherein data relating to said measurement of the power received by said power receiving apparatus is wirelessly transmitted from said power receiving apparatus to said controller in said transmitter (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding wireless communication of measured amount of power received in receiver <50> to the transmitter CPU <22> using IR communications).
Re Claim 27, as best understood, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 26, wherein said controller is configured to detect the presence of a surface of an optically transparent organic material in the beam between said optical beam steering apparatus and said at least one power receiving apparatus, from said 
Re Claim 28, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 24, wherein said indication of a safety risk in said system comprises a difference between power transmitted from the transmitter and power indicated by said detector in one of said at least one power receiving apparatus exceeding a predetermined threshold (see Graham: [0058], [0069], [0072-0076], [0088], Figs. 1A-C, 2-3 regarding safety indication based on difference between power emitted and power received in receiver exceeding acceptable levels/standards).
Re Claim 29, Graham in view of Daiber, further in view of Alpert, teaches the method according to claim 22. Graham in view of Daiber, further in view of Alpert, does not explicitly disclose wherein said system has a radiant efficiency between said at least one end reflector emitting said beam and said photovoltaic cell of at least 60%, although the laser wireless power transmission system would necessarily have some radiant efficiency value over the beam path and under various conditions. However, it would have been obvious to one of ordinary skill in .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-16, 19 of U.S. Patent No. 9866075 in view of Alpert. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claim 22, Patent claims 15, 19 recites essentially the same claimed limitations except for selection of gain medium and beam in the frequency range. However, Alpert teaches laser wireless power transmission systems having laser frequency and corresponding gain medium in the recited range are known and it would be obvious to design the system for the frequency range to suit user's desired application/environment and its restrictions and also as an obvious optimization of range of values (see Alpert: [0094-0097] and also discussion of claim 22 above for further reasoning). 
Re claim 24, Patent claims 15-16 teaches the further claimed limitations. 

Claims 22, 24, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9312701. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 22, 24, Patent claims 1 anticipates the claimed limitations. Note that the safety risk under broadest reasonable interpretation corresponds to the control input signal received from said detector since the present claims do not limit the contents of manner of determination of the safety risk.

Claims 22, 24, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9742223. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 22, 24, Patent claims 1 anticipates the claimed limitations. Note that the safety risk under broadest reasonable interpretation corresponds to the control input signal .

Response to Arguments
Applicant's arguments filed 1 April 2021 have been fully considered but they are not persuasive.
Regarding application of prior art to new claims 22-29, see prior art rejections above for details. No further arguments regarding relevance of Graham and Daiber to the currently claimed limitations appear to be provided.
It is generally advised that the basic laser wireless power transmission safety system utilizing a detector in the receiver to provide safety indication to control laser transmission in response is fairly well-known in the art as evident from the previously cited prior art. As discussed above, it would also appear that laser transmission within the recited frequency range is known in the art for laser wireless power transmission systems, and in general design of a system to fall within or be optimized to certain range of values is considered obvious to those of ordinary skill. At present it is therefore not apparent what features of the system are distinguished and nonobvious over the prior art of record. If Specific structure/operations of the system are believed to be distinguished and nonobvious over the prior art, then the features should be clearly and explicitly recited and explanation provided regarding nonobviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A SHIAO/Examiner, Art Unit 2836                          

/HAL KAPLAN/Primary Examiner, Art Unit 2836